Title: To Thomas Jefferson from James Lyle, 29 December 1805
From: Lyle, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Manchester Decr. 29. 1805.
                  
                  In answer to my last the 5th of Novr. 04 I was favourd with your kind letter dated the 16h of that month, you then mentioned making me a considerable payment soon. I hope it will be convenient for you now, and the larger the more agreeable as I am really individually distressed in the pecuniary way. I mentioned in my last that I was collecting to pay myself what our Company owed me for my Salary, as I have not returnd it, but had sent all to them to relieve their distresses as far as in my power.
                  I am apprehensive there may be an impropriety in my troubling you with this letter at this time, when every faculty of your mind must be on the Stretch in the management of the weighty & complicated affairs of Government.
                  I hope you will let my necessity plead my excuse. With my sincere wishes for your health, happiness & prosperity, I am with the highest Esteem & Regard 
                  Dear Sir Your Mo hmbe St.
                  
                     James Lyle 
                     
                  
               